Citation Nr: 1633221	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected lumbar strain.

2.  Entitlement to service connection for a bilateral hip disability, including as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was previously represented by Veterans of Foreign Wars of the United States.  However, in June 2016 the Veteran submitted a VA Form 21-22 appointing the Michigan Veterans Affairs Agency, as reflected on the title page.

In June 2015, the appeal was remanded for further development.  As explained below, a remand is again required.

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that there are relevant, outstanding VA treatment records.  In this regard, the Veteran identified VA treatment at the John D. Dingell VA Medical Center (VAMC) in May and June 2016, and anticipated treatment in July 2016 and into the following four months.  See VA Form 21-4142a, dated July 2016.  As such records have not yet been obtained, they should be requested on remand.

Additionally, the record reflects that the Veteran has identified relevant private treatment and that the AOJ has obtained and/or is seeking to obtain such records.  To the extent that the Veteran undergoes further private treatment, he should authorize the AOJ to obtain such records or submit the records himself.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include records from the Detroit VAMC from May 2016 through the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his service-connected disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


